DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive. Applicant argues “claim 1 has been amended to recite that the sensor provides analog or digital data to vehicle data acquisition module, for data storage, data analysis and/or feedback to a vehicle control system. Claim 11 has been amended to recite that the sensor is powered by wire from an external source or powered by an internal battery. Claim 13 has been amended to recite a method step of detecting at least one of vertical load, acceleration, braking, rolling over, twist, fore and aft impacts, and lateral loads with the data communicated from the sensor to a vehicle data acquisition module and/or the controller.  The above-noted features are not disclosed by Feldic.”
In response, Feldic discloses as required by claim 1 and 13, the sensor provides analog or digital data (‘load condition’ through a signal) to vehicle data acquisition module (‘evaluation unit’; Machine Translation of Description paragraphs 18, 28), for data storage, data analysis and/or feedback to a vehicle control system (‘control device’; MTD paragraph 24).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces the element “a vehicle system” in lines 3-4.  Claim 1 then introduces the element “a vehicle control system” in line 5.  It is unclear if the “system” in line 5 is referring to the “system” in lines 3-4 or is a separate “system”:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldic et al. (DE 10 2015 013 778 A1; Machine Translation of Description ‘MTD’).

With respect to claims 3 and 5, Feldic et al. discloses the sensor is exposed to an exterior and flush with an outer surface (MTD paragraph 21, printed onto the leaf spring) of the leaf spring.  (Fig. 1, MTD paragraphs 1-25.)
With respect to claim 6, Feldic et al. discloses wherein the sensor (20) is at least one of a micro-electromechanical system (MEMS), a load monitoring strain sensor, an encoder, a wire potentiometer, an ultrasonic sensor, a miniature laser ride height sensor, a linear potentiometer, a rotary sensor with a lever, a mechanical position switch, and/or a magnetic position switch (MTD paragraphs 21-22).  (Fig. 1, MTD paragraphs 1-25.)
With respect to claim 7, Feldic et al. discloses the sensor (20) is in operative communication (MTD paragraph 24) with a controller (‘control device’; MTD paragraphs 23-24).  (Fig. 1, MTD paragraphs 1-25.)
With respect to claims 13-14, Feldic et al. discloses a method of monitoring a vehicle suspension system (MTD paragraph 1), the method comprising: communicating data detected by a sensor (20) completely enclosed (MTD paragraph 20) within a leaf spring (10) to a controller (‘control device’; MTD 
With respect to claim 15, Feldic et al. discloses the sensor (20) is exposed to an exterior of the leaf spring (10).  (Fig. 1, MTD paragraphs 1-25.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Feldic et al. in view of Nishimura et al. (US 2018/0257680).
With respect to claim 4, Feldic et al. is silent regarding the sensor being in recessed from an outer surface.  Nishimura et al. teaches of the sensor (electrode, paragraph 1) being in recessed (S2; resin removal from outer surface) from an outer surface.  (Figs. 1-6, paragraphs 18-38.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed .
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feldic et al. in view of Anderson et al. (US 2020/0298646)
With respect to claims 8 and 17, Feldic et al. discloses the sensor (20) is in operative communication (MTD paragraph 24) with a controller (‘control device’; MTD paragraphs 23-24) but is silent regarding a wired electrical communication with a controller.  Anderson et al. teaches the sensor (38) is in wired electrical communication (86, paragraph 37) with the controller (64).  (Figs. 1-5, paragraphs 21-42.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the connection structure as described in Anderson et al. into the invention of Feldic et al. in order to actively influence one or more vehicle components.  (Paragraph 39.)
Claims 9-10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Feldic et al. in view of Winter et al. (DE 10 2013 002 342 A1; Machine Translation of Description ‘MTD’).
With respect to claims 9-10, 16 and 18, Feldic et al. discloses the sensor (20) is in operative communication (MTD paragraph 24) with a controller (‘control device’; MTD paragraphs 23-24) but is silent regarding a wired or wireless electrical communication with a controller.  Winter et al. teaches of the sensor is in wireless electrical communication (19) with the controller (20); wherein the controller (20) is in electrical communication with a data collection system (18).  (Figs. 1-3, MTD paragraphs 18-30.)  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Feldic et al. in view of Mawhinney (US 2020/0130453).
With respect to claim 11, Feldic et al. discloses a vehicle suspension system (MTD paragraph 1) comprising: a leaf spring (10); and a sensor (20) completely enclosed within (MTD paragraph 20) the leaf spring (10) and in electrical communication with a controller (‘control device’; MTD paragraphs 23-24) but is silent regarding the powering of the sensor.  Mawhinney teaches as old and well known in the prior art to use wires to power vehicle sensors.  (Paragraph 2.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the powering structure as described in Mawhinney into the invention of Feldic et al. in order to power the sensor so that the sensor can provide information to one or more of the vehicle's on-board processors.  (Paragraph 2.)
With respect to claim 12, Feldic et al., as modified, discloses wherein the sensor (20) is at least one of a micro-electromechanical system (MEMS), a load monitoring strain sensor, an encoder, a wire potentiometer, an ultrasonic sensor, a miniature laser ride height sensor, a linear potentiometer, a rotary sensor with a lever, a mechanical position switch, and/or a magnetic position switch (MTD paragraphs 21-22).  (Fig. 1, MTD paragraphs 1-25.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616